 



NONQUALIFIED STOCK OPTION AGREEMENT
     This AGREEMENT (this “Agreement”) is made as of August 30, 2007 (the “Grant
Date”) by and between HealthMarkets, Inc., a Delaware corporation (the
“Company”), and Harvey C. DeMovick, Jr. (“Optionee”). As a condition precedent
to the Company’s grant of the Option (as defined in Section 2 of this Agreement)
to Optionee, Optionee is executing and delivering a counterpart of the
Stockholders’ Agreement and thereby agrees to be bound by the terms thereof.
     1. Certain Definitions. Capitalized terms used, but not otherwise defined,
in this Agreement will have the meanings given to such terms in the Company’s
2006 Management Option Plan (the “Plan”). As used in this Agreement:
          (a) “Call Right” has the meaning specified in Section 8 of this
Agreement.
          (b) “Company” has the meaning specified in the introductory paragraph
of this Agreement.
          (c) “Compensation Committee” means the Executive Compensation
Committee of the Board.
          (d) “Disability” shall mean the Optionee’s incapacity due to physical
or mental illness to substantially perform his duties on a full-time basis for
at least 26 consecutive weeks or an aggregate period in excess of 26 weeks in
any one fiscal year, and within 30 days after a notice of termination is
thereafter given by the Company, the Optionee shall not have returned to the
full-time performance of the Optionee’s duties; provided, however, if the
Optionee shall not agree with a determination to terminate his employment
because of Disability, the question of the Optionee’s Disability shall be
subject to the certification of a qualified medical doctor selected by the
Company or its insurers and acceptable to the Optionee or, in the event of the
Optionee’s incapacity to accept a doctor, the Optionee’s legal representative.
          (e) “Fair Market Value” shall have the meaning specified in the
Stockholders Agreement.
          (f) “Grant Date” has the meaning specified in the introductory
paragraph of this Agreement.
          (g) “Option” has the meaning specified in Section 2 of this Agreement.
          (h) “Optionee” has the meaning specified in the introductory paragraph
of this Agreement.
          (i) “Option Price” has the meaning specified in Section 2 of this
Agreement.
          (j) “Option Shares” has the meaning specified in Section 2 of this
Agreement.
          (k) “Plan” has the meaning specified in Section 1 of this Agreement.

 



--------------------------------------------------------------------------------



 



          (l) “Term Sheet” means the Stock Option Plan/Grant Term Sheet marked
as “Exhibit B” to the Term Sheet by and between the Company and Optionee
effective as of August 30, 2007.
          (m) “Termination for Cause” means the termination by the Company or
any Subsidiary of Optionee’s service with the Company or any Subsidiary as a
result of (i) the commission by Optionee of an act of gross negligence, willful
misconduct, fraud, embezzlement, misappropriation or breach of fiduciary duty
against the Company or any of its affiliates or Subsidiaries, or the conviction
of Optionee by a court of competent jurisdiction of, or a plea of guilty or nolo
contendere to, any felony or any crime involving moral turpitude or any crime
which reasonably could affect the reputation of the Company or the Optionee’s
ability to perform the duties with the Company or any Subsidiary, (ii) the
commission by Optionee of a material breach of any of his duties to the Company
or any Subsidiary or his covenants in the Stockholders Agreement, which breach
has not been remedied within 30 days of the delivery to the Optionee by the
Board of written notice of the facts constituting the breach, and which breach
if not cured, would have a material adverse effect on the Company, or (iii) the
habitual and willful neglect by Optionee of his obligations or duties as a
Director of the Company or any Subsidiary.
     2. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Optionee an option (the “Option”) to purchase 6,102 shares of the
Company’s Class A-1 Common Stock (the “Option Shares”), subject to adjustment as
set forth herein. The Option may be exercised from time to time in accordance
with the terms of this Agreement. Subject to adjustment as hereinafter provided,
all of the Option Shares may be purchased pursuant to this Option at an exercise
price (the “Option Price”) of $40.97 per share. The Option is intended to be a
nonqualified stock option and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Code, or any
successor provision thereto.
     3. Term of Option. The term of the Option shall commence on the Grant Date
and, unless earlier terminated in accordance with Section 7 hereof, shall expire
ten (10) years from the Grant Date.
     4. Right to Exercise. Unless terminated as hereinafter provided, the Option
shall become exercisable only as follows:
          (a) The Option shall become exercisable with respect to 20% of the
Option Shares on each of the first five anniversaries of the Grant Date if
Optionee remains in the continuous service as a Director of the Company or any
Subsidiary as of each such date.
          (b) Notwithstanding the foregoing, (i) the Option granted hereby shall
become immediately exercisable with respect to all of the Option Shares upon the
occurrence of a Change of Control if Optionee remains in the continuous service
as a Director of the Company or any Subsidiary until the date of the
consummation of such Change of Control.
          (c) Optionee shall be entitled to the privileges of ownership with
respect to Option Shares purchased and delivered to Optionee upon the exercise
of all or part of this Option.

2



--------------------------------------------------------------------------------



 



     5. Option Nontransferable. Optionee may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of Optionee,
only by Optionee, or in the event of Optionee’s legal incapacity, by Optionee’s
guardian or legal representative acting on behalf of Optionee in a fiduciary
capacity under state law and court supervision.
     6. Notice of Exercise; Payment.
          (a) To the extent then exercisable, the Option may be exercised in
whole or in part by written notice to the Company stating the number of Option
Shares for which the Option is being exercised and the intended manner of
payment. The date of such notice shall be the exercise date. Payment equal to
the aggregate Option Price of the Option Shares being purchased pursuant to an
exercise of the Option must be tendered in full with the notice of exercise to
the Company in one or a combination of the following methods as specified by
Optionee in the notice of exercise: (i) cash in the form of currency or check or
by wire transfer as directed by the Company, (ii) solely following an IPO or
shares of the Company’s Class A-1 Common Stock otherwise being traded on an
established securities market, through the surrender to the Company of shares of
Class A-1 Common Stock owned by Optionee for at least six months as valued at
their Fair Market Value on the date of exercise or (iii) through such other form
of consideration as is deemed acceptable by the Board.
          (b) As soon as practicable upon the Company’s receipt of the
Optionee’s notice of exercise and payment, the Company shall direct the due
issuance of the Option Shares so purchased.
          (c) As a further condition precedent to the exercise of this Option in
whole or in part, Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Class A-1 Common Stock and in connection therewith
shall execute any documents which the Board shall in its sole discretion deem
necessary or advisable.
     7. Termination of Agreement. The Agreement and the Option granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:
          (a) after Optionee’s termination of service as a Director of the
Company and its Subsidiaries, the lesser of (i) ninety (90) calendar days
following the Optionee’s date of termination or (ii) the remaining term of the
Option;
          (b) The date of Optionee’s termination of service as a Director of the
Company and its subsidiaries for Cause; or
          (c) Ten (10) years from the Grant Date.
     In the event the Optionee’s employment is terminated in the circumstances
described in Section 7(b) hereof, this Agreement shall terminate at the time of
such termination

3



--------------------------------------------------------------------------------



 



notwithstanding any other provision of this Agreement and Optionee’s option will
cease to be exercisable to the extent exercisable as of such termination and
will not be or become exercisable after such termination. Upon the Optionee’s
termination of service as Director of the Company, and, if applicable, its
Subsidiaries, all Options which are not then exercisable shall immediately
terminate.
     8. Call Right. Upon termination of Optionee’s service as a Director for any
reason prior to an IPO, the Company will have the right to purchase (the “Call
Right”) any Option Shares that Optionee received pursuant to the terms and
conditions set forth in Article VI Call Rights of the Stockholders Agreement.
     9. Initial Public Offering. Option Shares acquired on exercise of any
Option will be subject to the terms and conditions of the Stockholders’
Agreement. The Company and Optionee acknowledge that they will agree to provide
the Company with the right to require Optionee and other executives of the
Company or any Subsidiary to waive any registration rights with regard to such
Option Shares upon an IPO, in which a case the Company will implement an IPO
bonus plan in cash, stock or additional options to compensate for Optionee’s and
the other executives’ loss of liquidity.
     10. No Contract. Nothing contained in this Agreement shall (a) confer upon
Optionee any right to continue in service as a Director of the Company or any
Subsidiary, or (b) limit or affect in any manner the right of the Company’s
stockholders to elect or remove Directors.
     11. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Option shall not
be exercisable if the exercise thereof would result in a violation of any such
law.
     12. Adjustments. The Board may make or provide for such substitution or
adjustments in the number of Option Shares covered by this Option, in the Option
Price applicable to such Option, and in the kind of shares covered thereby
and/or such other equitable substitution or adjustments as the Board may
determine to prevent dilution or enlargement of Optionee’s rights that otherwise
would result from (a) any stock dividend, extraordinary cash-dividend, stock
split, combination of shares, recapitalization, or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reclassification, reorganization, partial or complete
liquidation, or other distribution of assets or issuance of rights or warrants
to purchase securities, or (c) any other corporate transaction or event having
an effect similar to any of the foregoing. Such substitutions and adjustments
may include, without limitation, canceling any and all Options in exchange for
cash payments equal to the excess, if any, of the value of the consideration
paid to a shareholder of an Option Share over the Option Price per share subject
to such Option in connection with such an adjustment event.
     13. Relation to Other Benefits. Any economic or other benefit to Optionee
under this Agreement shall not be taken into account in determining any benefits
to which Optionee

4



--------------------------------------------------------------------------------



 



may be entitled under any plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan, if any, covering Optionee.
     14. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Optionee under this Agreement without Optionee’s written consent.
     15. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
     16. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the Option or its exercise.
     17. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of Optionee, and the successors and assigns of
the Company.
     18. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.
     19. Prior Agreement. As of the Grant Date, this Agreement supersedes any
and all prior and/or contemporaneous agreements, either oral or in writing,
between the parties hereto, or between either or both of the parties hereto and
the Company, with respect to the stock option granted, including, without
limitation, the stock option provisions of the Term Sheet. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf o f any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
     20. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to

5



--------------------------------------------------------------------------------



 



the Company (to the attention of the Secretary of the Company) at its principal
executive offices and to Optionee at his principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Optionee has executed this
Agreement, as of the day and year first above written.

            HealthMarkets, Inc.
      By:           Name:           Title:                       Harvey C.
DeMovick, Jr.           

6